 Case 2:21-cv-02985-BMC Document 19 Filed 07/09/21 Page 1 of 4 PageID #: 85




       EDELMAN, COMBS, LATTURNER & GOODWIN, L.L.C.
                                 20 S. Clark Street, Suite 1500
                                    Chicago, Illinois 60603
                                        (312) 739-4200
                                     (312) 419-0379 (FAX)


July 9, 2021

VIA ECF
Honorable Brian M. Cogan
United States District Court, E.D.N.Y.
225 Cadman Plaza East, Chambers 704S
Brooklyn, NY 11201

Re:    Kivo v. Credit Control Services, Inc., 2:21-cv-2985-BMC

Dear Judge Cogan:

         On behalf of Plaintiff Melissa Kivo and Defendant Credit Control Services, Inc., the
parties respectfully submit this joint letter pursuant to the Court’s mandatory requirements for
the initial status scheduled for July 15, 2021 at 1:00 p.m.

       Plaintiff filed a class action complaint on May 26, 2021, alleging violations of the Fair
Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) arising from Defendant’s
attempts to collect a health care debt from plaintiff. Plaintiff filed an executed waiver of service
on May 28, 2021. (Dkt. No. 2)

         Plaintiff’s complaint alleges that Defendant caused a letter vendor to send her the
collection letter attached to the complaint as Exhibit A. Plaintiff alleges that in order to have the
letter vendor send her Exhibit A, Defendant had to furnish Plaintiff’s name, address, status of
Plaintiff as a debtor, details about Plaintiff’s alleged debt and other personal information to a
third-party letter vendor. Plaintiff alleges that she did not consent to disclosing her personal and
confidential information concerning the debt or otherwise to any third-party. Plaintiff alleges
that Defendant’s disclosure of her personal and confidential information to an unauthorized third
party violated the FDCPA, 15 U.S.C. § 1692c(b). Plaintiff further alleges that Defendant
violated the FDCPA, 15 U.S.C. § 1692f, by using unfair means to collect a debt by disclosing
personal and confidential information about her to unauthorized third parties. Plaintiff brings
this action on behalf of a putative class.

        Defendant denies each and every substantive allegations in Plaintiff’s Class Action
Complaint. CCS denies that it violated the FDCPA or that it improperly communicated with a
third party in connection with the collection of a debt. CCS avers that the secure electronic
transmission of data does not violate the FDCPA as it is not a communication in connection with
the collection of a debt as the secure transmission of data from computer server to computer server
 Case 2:21-cv-02985-BMC Document 19 Filed 07/09/21 Page 2 of 4 PageID #: 86




Page 2
Kivo v. Credit Control Services, Inc., 2:21-cv-2985-BMC

does not violate the FDCPA. Further, as there is no human review, intervention or dissemination
to the public and as such there is no basis for Plaintiff’s Invasion of Privacy claims. The use of
third-party vendors and electronic transfer of information is contemplated in the plain text of the
FDCPA as a debt collector is not prohibited from communicating with a third party with respect
to or regarding a debt and is specifically approved in 15 U.S.C. §§ 1692b(5), 1692f(5) & 1692f(8).
CCS denies it violated the FDCPA as the secure electronic computer server to computer server
transmission of electronic information does not interfere with or impinge on consumer protections.
CCS did not violate Section 1692c(b) of the FDCPA. CCS denies that Plaintiff’s Complaint
alleges facts sufficient to rise to the level of conduct required to recover statutory damages under
the FDCPA, thus all requests for statutory damages are improper. Further, Plaintiff has failed to
show any violation of the FDCPA, and, therefore, is not entitled to attorney’s fees or costs. As to
Plaintiff’s Class Allegations, Plaintiff’s claims are atypical of her putative class.

         Plaintiff alleges that the jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and
28 U.S.C. § 1331. Essentially identical allegations to what Plaintiff alleges in her complaint
were held to inflict sufficient injury to give rise to standing in Hunstein v. Preferred Collection
Mgmt. Servs., Inc., 994 F.3d 1341, 1347-49 (11th Cir. 2021). The Eleventh Circuit applying the
test for standing set forth in Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990 (11th Cir.
2020), and cited with approval by the Supreme Court in TransUnion, LLC v. Ramirez, 20-297,
2021 U.S. LEXIS 3401 (June 25, 2021), held that 15 U.S.C. § 1692c(b) is violated and results in
a concrete injury for Article III purposes when a debt collector provides a third-party letter
vendor with personal account information in connection with collecting a debt. The Eleventh
Circuit held that provision of this personal confidential information without the consumer’s
consent is an impermissible communication with a third party that violates the FDCPA.
Hunstein, 994 F.3d at 1352.

         CCS agrees with Plaintiff that the 11th Circuit, in Hunstein, held that a Plaintiff has
Article III standing in the context of a theoretical (and conjectural) disclosure of debt information
to a letter vendor debt, in the context of a 15 U.S.C. § 1692c(b) claim. CCS takes the position
that the alleged conduct does not present a violation of the FDCPA, but concedes that Plaintiff
has Article III standing.

       There are no motions pending.

        Plaintiff anticipates filing a motion for class certification. Plaintiff and Defendant
anticipate filing motions for summary judgment.
 Case 2:21-cv-02985-BMC Document 19 Filed 07/09/21 Page 3 of 4 PageID #: 87




Page 3
Kivo v. Credit Control Services, Inc., 2:21-cv-2985-BMC

Respectfully submitted,

s/ Heather Kolbus                                 Lori Jean Quinn (w/ consent)
Heather Kolbus                                    Lori Jean Quinn
EDELMAN, COMBS, LATTURNER                         GORDON REES SCULLY
& GOODWIN, LLC                                    MANSUKHANI
20 S. Clark Street, Suite 1500                    One Battery Park Plaza, 28th Floor
Chicago, IL 60603                                 New York, NY 10004
(312) 739-4200                                    (212) 453-0758

Abraham Kleinman
KLEINMAN LLC
626 RXR Plaza
Uniondale, NY 11556
(516) 522-2621
 Case 2:21-cv-02985-BMC Document 19 Filed 07/09/21 Page 4 of 4 PageID #: 88




                               CERTIFICATE OF SERVICE

       I, Heather Kolbus, hereby certify that on Friday, July 9, 2021, I caused a true and
accurate copy of the foregoing document to be filed via the Court’s CM/ECF system, which
caused notification to be sent via email to the following parties:

       Lori Jean Quinn
       GORDON REES SCULLY MANSUKHANI, LLC
       One Battery Park Plaza, 28th Floor
       New York, NY 1004
       ljquinn@grsm.com

       Abraham Kleinman
       KLEINMAN LLC
       626 RXR Plaza
       Uniondale, NY 11556
       akleinman@kleinmanllc.com

                                                   /s/ Heather Kolbus
                                                   Heather Kolbus

Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
